IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

CELIA D. BROOKS,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D14-1738

GREEN TREE SERVICING LLC
AND THE UNKNOWN
TENANTS IN POSSESSION,

      Appellee.

_____________________________/

Opinion filed September 19, 2014.

An appeal from the Circuit Court for Duval County.
Hugh A. Carithers, Judge.

James Richard Le Mieux of Three Rivers Legal Services, Inc., Jacksonville, for
Appellant.

Preston C. Davis of Timothy D. Padgett, P.A., Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, ROBERTS, and OSTERHAUS, JJ., CONCUR.